Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 1 December 1782
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)


Gentlemen,
Paris Decr. 1st. 1782.

The Preliminaries, to be inserted, in the definitive Treaty of Peace, when the other belligerent Powers shall be ready, were yesterday signed & sealed by the Minister Plenipotentiary of his Britannic Majesty on the one part, & the Ministers Plenipotentiary of the United States on the other.
This Fact I communicate to You in Confidence, that You may make the best Use of it You can, for the Interest and Honor of the United States. I leave You, Gentlemen, to make your own Reflections, and draw your own Inferences, only requesting You to be as secret as the Nature of the Thing requires—
I have the Honor to be, with great Esteem, / Gentlemen &c
